20-08949-rdd     Doc 101     Filed 01/27/21 Entered 01/27/21 13:44:55            Main Document
                                          Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
In re:                                        : Chapter 11

MOSDOS CHOFETZ CHAIM INC.,                             Case No. 12-23616(rdd)
                                                     : Post-Confirmation
------------------------------------------------X
MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,         :
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,   Adv. Pro. No. 20-08949-rdd
SIMA WEINTRAUB, derivatively on behalf of MOSDOS     :
CHOFETZ CHAIM INC., DANIEL ROSENBLUM,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC., :
JOSEPH GRUNWALD, derivatively on behalf of MOSDOS
CHOFETZ CHAIM INC., and YISROEL HOCHMAN,
derivatively on behalf of MOSDOS CHOFETZ CHAIM INC., :

                                             Plaintiffs,            :
                         - against-                                 :
MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM                            :
INC., TBG RADIN LLC, SHEM OLAM LLC.,
CONGREGATION RADIN DEVELOPMENT INC., ARYEH                          :
ZAKS, BEATRICE WALDMAN ZAKS, HENOCH ZAKS,
MENDEL ZAKS, GITTEL ZAKS LAYOSH, SAMUEL                             :
MARKOWITZ and STERLING NATIONAL BANK,
                                                 :
                                 Defendants.
-------------------------------------------------X

             ORDER PARTIALLY GRANTING MOTION OF DEFENDANTS
             MOSDOS CHOFETZ CHAIM AND RABBI ARYEH ZAKS FOR
              IN LIMINE RELIEF AND PRECLUDING SUBMISSION OF
                      CERTAIN EVIDENCE BY PLAINTIFFS

       Defendants Mosdos Chofetz Chaim, Inc, (“Mosdos”) and Rabbi Aryeh Zaks (collectively,

“Movants”) having moved this Court on September 2, 2020, for an Order in limine seeking various

forms of relief, including sanctions for spoliation of evidence [the “Joint Motion”]; and the Court

having considered the Joint Motion [DE-52], the September 1, 2020 Declaration of Henoch Zaks

[DE-52-1], the September 1, 2020 Certification of Michael Levine, Esq. [DE-52-2], the exhibits

attached to the Joint Motion [DE-52-3 through DE-52-25], the September 3, 2020 Opposition of

                                                1
20-08949-rdd      Doc 101      Filed 01/27/21 Entered 01/27/21 13:44:55             Main Document
                                            Pg 2 of 4



Rabbi Mayer Zaks [DE-53], the exhibits attached to the Opposition [DE-53-1 through DE-53-3]

(including the August 30, 2020 Declaration of David Gewirtzman [DE-53-3] and the September

3, 2020 Declaration of Yehuda Zaks [DE-53-3]), the September 3, 2020 Joint Reply of the Movants

[DE-55], the September 3, 2020 Supplemental Declaration of A. Yehuda Zaks [DE-56]; and the

Court having conducted an initial hearing on the Joint Motion on September 4, 2020, made rulings

on certain aspects of the same, and concluded that discovery limited to the issues regarding alleged

spoliation of evidence raised in the Joint Motion and the Opposition thereto was required in order

for the Court to properly determine the Joint Motion in its entirety; and the parties having thereafter

engaged in such discovery; and the Court having thereafter considered the November 18, 2020

Supplemental Opposition of Rabbi Mayer Zaks [DE-64] (including the October 15, 2020

Declaration of Yoseph Tzvi Zaks [DE-64-1]), the September 9, 2020 Affirmation of Ronald Henig

[DE-84-1], and the January 11, 2021 Supplemental Declaration of Ron Henig [DE-86-1]; and the

Court having further considered the transcripts and video recordings of the following depositions:

(i) the September 30, 2020 deposition of Henoch Zaks, (ii) the October 13, 2020 and October 15,

2020 deposition of Yoseph Tzvi Zaks, (iii) the October 14, 2020 deposition of Aron Zehuda Zaks,

and (iv) the October 14, 2020 deposition of Aharon Gewirtzman; and the Court having considered

the memos of law submitted by the parties and having conducted oral argument on the Joint Motion

on January 14, 2021; and the Court having considered the evidence, testimony and oral arguments

of counsel and duly deliberated on the same and having announced its decision on the Joint Motion

and made certain findings of fact and conclusions of law on January 21, 2021, as reflected on the




                                                  2
20-08949-rdd        Doc 101        Filed 01/27/21 Entered 01/27/21 13:44:55                     Main Document
                                                Pg 3 of 4



transcript of that date;1 and the Court having determined that no further notice to any person or

entity is required, it is hereby

        ORDERED AND DETERMINED that the Court has core jurisdiction pursuant to 28

U.S.C. §§ 157(a)-(b) and 1134(b) and the Debtor’s confirmed chapter 11 plan and the Court’s

order confirming the plan to determine all matters relating to the Motion; and it is further

        ORDERED that the findings of fact, credibility determinations and applicable law, as

enunciated by the Court in its bench ruling, are hereby deemed incorporated in this Order; and it

is further

        ORDERED that, for the reasons and findings set forth on the record including that acts of

spoliation attributable to Plaintiff Rabbi Mayer Zaks that resulted in the destruction of relevant

evidence and were engaged in with a culpable state of mind and intentionally in bad faith, the

Movants have established by a preponderance of the evidence all of the necessary elements of

spoliation of evidence on the part of Plaintiff Rabbi Mayer Zaks, and the Joint Motion is

consequently granted to the following extent:

        (1) Plaintiffs are precluded from offering any evidence on the first of the Contested Issues,

             as defined in the Court’s March 26, 2020 Order, to be determined at a hearing to be

             hereafter conducted (the “Evidentiary Hearing”), namely, whether the corporate

             governance of the Reorganized Debtor and the identity of its board on the plan’s

             confirmation date were in compliance with the plan and the confirmation order;

             provided, however, that Plaintiffs may cross-examine whatever witnesses the

             Defendants wish to put on at the Evidentiary Hearing;



1
  The Court intends promptly to file a modified bench ruling that will correct certain typographical and grammatical
errors in the January 21, 2021 transcript; however, such modified ruling will not change the Court’s underlying
findings and conclusions or the determinations set forth in the Court’s ruling as memorialized by this Order.

                                                         3
20-08949-rdd        Doc 101   Filed 01/27/21 Entered 01/27/21 13:44:55            Main Document
                                           Pg 4 of 4



        (2) The identity of the Reorganized Debtor’s board on the post-confirmation date transfer

            of the Mosdos Property is no longer relevant because the parties agree that the board,

            as alleged by Defendants, would have been the same on the confirmation date of the

            plan and the date of such transfer; and

        (3) Plaintiffs are precluded from offering any evidence related to board meetings, corporate

            governance, board action, board composition and authority to act with respect to the

            second Contested Issue to be tried at the Evidentiary Hearing, namely, the actions of

            the Debtor and its counsel in seeking confirmation of the plan specifically as to what

            was sought regarding the transfer of the Mosdos Property as contemplated by the plan

            with regard to complying with any additional approval under applicable New York law

            besides this Court’s approval of confirmation of the plan;

and it is further

        ORDERED that any other aspect of the Joint Motion not specifically addressed above, or

otherwise determined during the initial hearing on September 4, 2020, is denied, including the

Joint Motion’s request for dismissal of the Adversary Proceeding or the drawing of any adverse

inference in favor of Defendants; and it is further

        ORDERED, that the Court shall retain exclusive jurisdiction to resolve all matters relating

to, or arising in connection with, the interpretation and/or implementation of this Order.

Dated: White Plains, New York
       January 27, 2021



                                              /s/Robert D. Drain
                                              HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 4
